Detailed Action
1.	The present application is being examined under the pre-AIA  first to invent provisions.  

2. 	The RCE (Request for Continue Examination) filed 8/17/22 has been entered.  

3. 	The Amendment filed 8/17/22 has been entered.  Claims 21-40 are pending.

4.	The Terminal Disclaimer filed 8/17/22 has been entered.  

5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 21-24, 28-35, and 37-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jalon (US 2005/0039142) and Wooten (US 2003/0088479) and Alexander et al (US 6,988,128).
7.	Regarding claim 21, Jalon shows providing a user interface operable to receive a request to share calendar data with a first user (Figure 2, para 10, 53 – note the interface for sharing calendars/calendar data); receiving, via the user interface, control data indicating a selection of a first level of detail for the calendar data (para 34-35, 37-38, 49 – the user may select a first level of detail based on type of date range [monthly, daily, etc.]); generating first filtered calendar data by filtering master calendar data based on the selected calendar data (para 53, 55-59, 64-65 – the specific calendar data is generated by applying the specific selected indications to the master calendar); and transmitting the first filtered calendar data to the first user (para 53, 63 – the specific generated calendar data is shared with the other user(s)).   Jalon does not specifically mention that the filtering of master calendar data is based on the first level of detail as opposed to other indications per se, but Jalon et al do mention filtering data differently for different users based on access (para 48, 53, 70-72) . Furthermore, Wooten et al do show the specific details of the control data indicating an allowed detail level associated with the user, wherein the allowed detail level indicates a depth of calendar appointment data selected by the calendar owner from a plurality of pre-defined detail levels based on the identity of the user, to filter data differently for different users based on access (para 25, 29, Figures 3, 4 – see the availability and ‘full details’ levels for example). It would have been obvious to a person with ordinary skill in the art to have this in Jalon, because it would be an efficient way to filter data differently for different users based on access.  Jalon and Wooten thus mention how different levels of detail may be determined across the calendar data for different situations, but Jalon and Wooten do not explicitly show that the first level of detail is used to determine the amount of detail included for individual calendar items per se.  Alexander however does show that a first level of detail may be used to determine the amount of detail included for individual calendar items (Detailed Descr. para 30-32 and 40 show how a level of detail may be determined and specified for individual calendar event items).  It would have been obvious to a person with ordinary skill in the art to have this in Jalon, especially as modified by Wooten, because it provide an efficient way to filter data differently and determine different levels of detail for different situations within the calendar data.  

8.	Regarding claim 22, Jalon shows receiving a request to share the calendar data with a second user (Figure 2, para 10, 53 – note the interface for sharing calendars/calendar data with multiple users, including a “second” user); receiving, via the user interface, a selection of a second level of detail different than the first level of detail, wherein the second level of detail is associated with the second user (para 34-35, 37-38, 49 – the user may select a level of detail based on type of date range [monthly, daily, etc.]); generating second filtered calendar data (para 53, 55-59, 64-65 – the specific calendar data is generated by applying the specific selected indications to the master calendar); and transmitting the second filtered calendar data to the second user (para 53, 63 – the specific generated calendar data is shared with the other user(s)).  Jalon does not specifically mention that the filtering of master calendar data is based on the (second) level of detail as opposed to other indications per se, but Jalon et al do mention filtering data differently for different users based on access (para 48, 53, 70-72) . Furthermore, Wooten et al do show the specific details of the control data indicating an allowed detail level associated with the user, wherein the allowed detail level indicates a depth of calendar appointment data selected by the calendar owner from a plurality of pre-defined detail levels based on the identity of the user, to filter data differently for different users based on access (para 25, 29, Figures 3, 4 – see the availability and ‘full details’ levels for example). It would have been obvious to a person with ordinary skill in the art to have this in Jalon, because it would be an efficient way to filter data differently for different users based on access.

9.	Regarding claim 23, the user interface provides a plurality of selectable levels of detail for the calendar data, and wherein the selection of the first level of detail comprises receiving a selection of one of the plurality selectable levels of detail (Jalon Figure 2, para 34-35, 37-38, 49 – the user may select a level of detail based on type of date range [monthly, daily, etc.]).  See also Wooten Figures 3, 4, para 25, 29 which show selecting detail levels for a calendar – motivation to combine with Jalon is the same as that mentioned for claim 21. 

10.	Regarding claim 24, the plurality of selectable levels of detail comprises at least one of: availability only, wherein the calendar data is filtered to show time as free or busy; limited details, wherein the calendar data is filtered to show a subset of details for a calendar entry; or full details, wherein the calendar data is filtered to show all details for the calendar entry (note the claim is recited in alternative form and thus only one of the detail levels need be shown; nevertheless, see Wooten para 25, 29, Figures 3, 4 – see the availability and ‘full details’ levels for example.  The calendar data is then filtered to show the subset of details accordingly).  Motivation to combine with Jalon is the same as that mentioned for claim 21.
11.	Regarding claim 28, the control data comprises a calendar identifier, and wherein the user interface receives a selection of a calendar for the calendar data via a selectable element (Jalon para 33-35, 37-38, 53, 72 – the user may select a particular calendar).

12.	Regarding claim 29, the control data comprises a date range (Jalon para 70-72 – the user may select a particular month, week, etc. for viewing).

13.	Regarding claim 30, the first filtered calendar data is transmitted in a plurality of formats (Jalon para 53, 63, 64, 84 for example show more than one format).
14.	Regarding claim 31, Jalon shows a processor and memory storing computer-executable instructions (para 30 – note the processor and memory storing the instructions) that, when executed, cause the processor to: provide a user interface operable to receive a request to share calendar data with a first user (Figure 2, para 10, 53 – note the interface for sharing calendars/calendar data); receive, via the user interface, a selection of a calendar (para 33-35, 53, 72 – note the selection of a particular calendar); receive, via the user interface, a selection of a pre-defined level of detail for the calendar data (para 34-35, 37-38, 49 – the user may select a first level of detail based on type of date range [monthly, daily, etc.]); generate first filtered calendar data by filtering master calendar data based on the selected calendar data (para 53, 55-59, 64-65 – the specific calendar data is generated by applying the specific selected indications to the master calendar); and transmit the first filtered calendar data to the first user (para 53, 63 – the specific generated calendar data is shared with the other user(s)).   Jalon does not specifically mention that the filtering of master calendar data is based on the first level of detail as opposed to other indications per se, but Jalon et al do mention filtering data differently for different users based on access (para 48, 53, 70-72) . Furthermore, Wooten et al do show the specific details of the control data indicating an allowed detail level associated with the user, wherein the allowed detail level indicates a depth of calendar appointment data selected by the calendar owner from a plurality of pre-defined detail levels based on the identity of the user, to filter data differently for different users based on access (para 25, 29, Figures 3, 4 – see the availability and ‘full details’ levels for example). It would have been obvious to a person with ordinary skill in the art to have this in Jalon, because it would be an efficient way to filter data differently for different users based on access.  Jalon and Wooten thus mention how different levels of detail may be determined across the calendar data for different situations, but Jalon and Wooten do not explicitly show that the first level of detail is used to determine the amount of detail included for individual calendar items per se.  Alexander however does show that a first level of detail may be used to determine the amount of detail included for individual calendar items (Detailed Descr. para 30-32 and 40 show how a level of detail may be determined and specified for individual calendar event items).  It would have been obvious to a person with ordinary skill in the art to have this in Jalon, especially as modified by Wooten, because it provide an efficient way to filter data differently and determine different levels of detail for different situations within the calendar data.  

15.	Regarding claim 32, the user interface displays a plurality of calendars (for example see Jalon Figures 1, 3, 4 , para 33-35, 37-38, 53, 72).
16.	Regarding claim 33, the user interface displays a plurality of pre-defined levels of detail (see Wooten para 25, 29, Figures 3, 4 – see the availability and ‘full details’ levels for example.  Motivation to combine with Jalon is the same as that mentioned for claim 31).

17.	Regarding claim 34, the plurality of predefined levels of detail comprise at least one of: availability only, wherein the calendar data is filtered to show time as free or busy; limited details, wherein the calendar data is filtered to show a subset of details for a calendar entry; or full details, wherein the calendar data is filtered to show all details for the calendar entry (note the claim is recited in alternative form and thus only one of the detail levels need be shown; nevertheless, see Wooten para 25, 29, Figures 3, 4 – see the availability and ‘full details’ levels for example.  The calendar data is then filtered to show the subset of details accordingly).  Motivation to combine with Jalon is the same as that mentioned for claim 21.

18.	Regarding claim 35, the user interface is operable to receive a date range associated with the calendar data (Jalon para 70-72 – the user may select a particular month, week, etc. for viewing).

19.	Regarding claim 37, Jalon shows computer-executable instructions that, when executed, cause the processor to receive a request to share the calendar data with a second user (Figure 2, para 10, 53 – note the interface for sharing calendars/calendar data with multiple users, including a “second” user); receiving, via the user interface, a selection of a second level of detail different than the first level of detail, wherein the second level of detail is associated with the second user (para 34-35, 37-38, 49 – the user may select a level of detail based on type of date range [monthly, daily, etc.]); generate second filtered calendar data (para 53, 55-59, 64-65 – the specific calendar data is generated by applying the specific selected indications to the master calendar); and transmit the second filtered calendar data to the second user (para 53, 63 – the specific generated calendar data is shared with the other user(s)).  Jalon does not specifically mention that the filtering of master calendar data is based on the (second) level of detail as opposed to other indications per se, but Jalon et al do mention filtering data differently for different users based on access (para 48, 53, 70-72) . Furthermore, Wooten et al do show the specific details of the control data indicating an allowed detail level associated with the user, wherein the allowed detail level indicates a depth of calendar appointment data selected by the calendar owner from a plurality of pre-defined detail levels based on the identity of the user, to filter data differently for different users based on access (para 25, 29, Figures 3, 4 – see the availability and ‘full details’ levels for example). It would have been obvious to a person with ordinary skill in the art to have this in Jalon, because it would be an efficient way to filter data differently for different users based on access.  

20. 	Regarding claim 38, Jalon shows a computer storage medium comprising computer executable instructions that, when executed by a processor, perform a method (see the processor, memory storing instructions in para 30) comprising: providing a user interface operable to receive a request to share calendar data with a first user (Figure 2, para 10, 53 – note the interface for sharing calendars/calendar data); receiving, via the user interface, a selection of a calendar associated with the calendar data (para 33-35, 53, 72 – note the selection of a particular calendar); receiving, via the user interface, control data indicating a selection of a first level of detail for the calendar data (para 34-35, 37-38, 49 – the user may select a first level of detail based on type of date range [monthly, daily, etc.]); generating first filtered calendar data by filtering master calendar data based on the first level of detail (para 53, 55-59, 64-65 – the specific calendar data is generated by applying the specific selected indications to the master calendar); and transmitting the first filtered calendar data to the first user (para 53, 63 – the specific generated calendar data is shared with the other user(s)).   Jalon does not specifically mention that the filtering of master calendar data is based on the first level of detail as opposed to other indications per se, but Jalon et al do mention filtering data differently for different users based on access (para 48, 53, 70-72) . Furthermore, Wooten et al do show the specific details of the control data indicating an allowed detail level associated with the user, wherein the allowed detail level indicates a depth of calendar appointment data selected by the calendar owner from a plurality of pre-defined detail levels based on the identity of the user, to filter data differently for different users based on access (para 25, 29, Figures 3, 4 – see the availability and ‘full details’ levels for example). It would have been obvious to a person with ordinary skill in the art to have this in Jalon, because it would be an efficient way to filter data differently for different users based on access.  Jalon and Wooten thus mention how different levels of detail may be determined across the calendar data for different situations, but Jalon and Wooten do not explicitly show that the first level of detail is used to determine the amount of detail included for individual calendar items per se.  Alexander however does show that a first level of detail may be used to determine the amount of detail included for individual calendar items (Detailed Descr. para 30-32 and 40 show how a level of detail may be determined and specified for individual calendar event items).  It would have been obvious to a person with ordinary skill in the art to have this in Jalon, especially as modified by Wooten, because it provide an efficient way to filter data differently and determine different levels of detail for different situations within the calendar data.  

21.	Regarding claim 39, the method further comprises: receiving a request to share the calendar data with a second user (Figure 2, para 10, 53 – note the interface for sharing calendars/calendar data with multiple users, including a “second” user); receiving, via the user interface, a selection of a second level of detail different than the first level of detail, wherein the second level of detail is associated with the second user (para 34-35, 37-38, 49 – the user may select a level of detail based on type of date range [monthly, daily, etc.]); generating second filtered calendar data (para 53, 55-59, 64-65 – the specific calendar data is generated by applying the specific selected indications to the master calendar); and transmitting the second filtered calendar data to the second user (para 53, 63 – the specific generated calendar data is shared with the other user(s)).  Jalon does not specifically mention that the filtering of master calendar data is based on the (second) level of detail as opposed to other indications per se, but Jalon et al do mention filtering data differently for different users based on access (para 48, 53, 70-72) . Furthermore, Wooten et al do show the specific details of the control data indicating an allowed detail level associated with the user, wherein the allowed detail level indicates a depth of calendar appointment data selected by the calendar owner from a plurality of pre-defined detail levels based on the identity of the user, to filter data differently for different users based on access (para 25, 29, Figures 3, 4 – see the availability and ‘full details’ levels for example). It would have been obvious to a person with ordinary skill in the art to have this in Jalon, because it would be an efficient way to filter data differently for different users based on access.

22. 	Regarding claim 40, the user interface provides a plurality of selectable levels of detail for the calendar data, and wherein the selection of the first level of detail comprises receiving a selection of one of the plurality selectable levels of detail (Jalon Figure 2, para 34-35, 37-38, 49 – the user may select a level of detail based on type of date range [monthly, daily, etc.]).  See also Wooten Figures 3, 4, para 25, 29 which show selecting detail levels for a calendar – motivation to combine with Jalon is the same as that mentioned for claim 21.

23.	Claims 25-27 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jalon (US 2005/0039142) and Wooten (US 2003/0088479) and Alexander et al (US 6,988,128)and Estrada et al (US 2004/0143472). 

24. 	Regarding claim 25, Jalon and Wooten and Alexander do not specifically go into the details that the filtered calendar data is transmitted via email per se, but do mention integrating email to send calendar data (para 52, 77). Furthermore, Estrada et al do transmit calendar data as an email attachment, as an efficient way to transmit calendar data (para 69, 70 – see the email attachment). It would have been obvious to a person with ordinary skill in the art to have this in Jalon, especially as modified by Wooten and Alexander, because it would provide an efficient way in which to transmit the calendar data.

25.	Regarding claim 26, Jalon and Wooten and Alexander do not specifically go into the details that the filtered calendar data is transmitted as an email attachment per se, but do mention integrating email to send calendar data (para 52, 77). Furthermore, Estrada et al do transmit calendar data as an email attachment, as an efficient way to transmit calendar data (para 69, 70 – see the email attachment). It would have been obvious to a person with ordinary skill in the art to have this in Jalon, especially as modified by Wooten and Alexander, because it would provide an efficient way in which to transmit the calendar data.

26.	Regarding claim 27, Jalon and Wooten and Alexander do not specifically go into the details that transmitting the filtered calendar data comprises transmitting an iCalendar snapshot, but do mention using efficient formats in which to transmit the calendar data. Furthermore, Estrada et al do use an iCalendar snapshot as an efficient format in which to transmit calendar data (see in para 56, 58). It would have been obvious to a person with ordinary skill in the art to have this in Jalon, especially as modified by Wooten and Alexander, because it would provide an efficient format in which to transmit the calendar data. 

27. 	Regarding claim 36, Jalon and Wooten and Alexander do not specifically go into the details that the filtered calendar data is transmitted via email per se, but do mention integrating email to send calendar data (para 52, 77). Furthermore, Estrada et al do transmit calendar data as an email attachment, as an efficient way to transmit calendar data (para 69, 70 – see the email attachment). It would have been obvious to a person with ordinary skill in the art to have this in Jalon, especially as modified by Wooten and Alexander, because it would provide an efficient way in which to transmit the calendar data.

28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Omoigui (US 2007/0081197) shows a system for representing secure calendar data in a markup language.
b) Rothermel (US 2002/0035451) shows a system for scheduling and indicating calendar data.  
c) Murray (US 5,023,851) shows a method for presenting calendar information simultaneously in two different view ports, each in a different format.
d) Cary (US 2005/0222971) shows an event user interface element and other calendar components to represent specific levels of detail.

29.	Applicant's arguments filed have been fully considered but are moot in view of the current rejection.  Applicant argues that Jalon and Wooten and Estrada each do not show the newly recited feature, but please note that Alexander is brought in to show this, as explained in the Action.  However, in view of the Terminal Disclaimer, the double patenting rejection has been removed.

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174